Exhibit 10.1

 

INDUCEMENT RESTRICTED STOCK AWARD AGREEMENT

 

THIS INDUCEMENT RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), effective
as of October 20, 2020 (the “Effective Date”), represents the grant of
restricted shares of Common Stock, no par value (“Restricted Shares”) of J & J
Snack Foods Corp., a New Jersey corporation (the “Company”), to Ken A. Plunk
(the “Participant”), subject to the terms and conditions set forth below. The
Company and the Participant agree as follows:

 

1.            Grant of Restricted Shares.

 

(a)     Restricted Shares. The Company hereby grants to the Participant 1,579
Restricted Shares, subject to the terms and conditions of this Agreement (this
“Award”).

 

(b)     Inducement Grant. This Award constitutes a non-plan “inducement award,”
as contemplated by Nasdaq Listing Rule 5635(c)(4), and is therefore not made
pursuant to any stock option plan, stock incentive purchase plan, or other
equity compensation plan.

 

(c)     Character of Shares. Shares delivered under this Agreement may be
authorized and unissued shares of the Company’s common stock or shares acquired
by the Company, or both.

 

2.            Vesting Period.

 

(a)     In General. Subject to the terms of this Agreement, the Restricted
Shares granted pursuant to Section 1(a) will vest over three (3) years in equal
installments beginning on the Effective Date, with one-third of the Restricted
Shares vesting in equal annual installments on each of the first, second, and
third anniversaries of thereof. Subject to Sections 2(b) and 2(c), for vesting
to occur on any specified date, the Participant must be continuously employed by
or in service with the Company or any of its affiliates from the Effective Date
through such date.

 

(b)     Termination Before Vesting. If the Participant’s employment or service
with the Company terminates, any portion of this Award that is unvested as of
the date of such termination shall be forfeited, unless otherwise provided a
policy of the Company or an agreement between the Participant and the Company.

 

(c)     Effect of a Change in Control. Unless otherwise specified in a policy of
the Company or an agreement between the Participant and the Company, the effect
of a Change in Control on this Award will be determined by the Compensation
Committee of the Board of Directors of the Company (the “Committee”) in its sole
discretion.

 

(i)     “Change in Control” shall mean a “Change in the Ownership of the
Company,” a “Change in Effective Control of the Company,” or a “Change in the
Ownership of a Substantial Portion of the Assets of the Company,” all as defined
below:

 

(A)     A “Change in the Ownership of the Company” occurs on the date that any
one person, or more than one person acting as a group (within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, (the “Code”)),
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than fifty (50) percent of the total fair
market value or total voting power of the stock of the Company. However, if any
one person, or more than one person acting as a group (within the meaning of
Section 409A of the Code), is considered to own more than fifty (50) percent of
the total fair market value or total voting power of the stock of the Company,
the acquisition of additional stock by the same person or persons is not
considered to cause a “Change in the Ownership of the Company.”

 

 

--------------------------------------------------------------------------------

 

 

(B)     A “Change in the Effective Control of the Company” occurs only on the
date that either:

 

(1)     Any one person, or more than one person acting as a group (within the
meaning of Section 409A of the Code), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of the Company possessing thirty (30) percent or
more of the total voting power of the Company; or

 

(2)     A majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.

 

(C)     A “Change in the Ownership of a Substantial Portion of the Assets of the
Company” occurs on the date that any one person, or more than one person acting
as a group (within the meaning of Section 409A of the Code), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than forty (40) percent of the total
gross fair market value of all of the assets of the Company immediately prior to
such acquisition or acquisitions.

 

(d)     No Partial Shares. Any fractional Share otherwise vesting hereunder will
be rounded down to the next whole Share.

 

3.            Voting Rights. All Restricted Shares issued hereunder, whether
vested or unvested, shall have full voting rights accorded to outstanding
Shares.

 

4.            Dividend Rights. All Restricted Shares issued hereunder, whether
vested or unvested, shall have full dividend rights accorded to outstanding
Shares.

 

5.         Nontransferability. The Restricted Shares granted hereby may not be
assigned or transferred (other than by will or the laws of descent and
distribution), pledged or sold, until such Shares have vested. No assignment or
transfer of any Restricted Shares in violation of this Section 5, whether
voluntary or involuntary, by operation of law or otherwise, shall vest in the
assignee or transferee any interest whatsoever. As promptly as administratively
feasible after the restrictions applicable to all or a portion of Restricted
Shares lapse, the Company shall (a) deliver, or (b) make an appropriate entry on
the books of the Company transferring, the appropriate number of Shares to the
Participant (or the Participant’s beneficiary), free of all such restrictions
except for any restrictions that may be imposed by law.

 

6.           Issuance of Restricted Shares. As soon as practicable after the
date of this Agreement in the case of Shares described in Section 1(a), the
Company shall cause to be transferred on the books of the Company, Shares
registered in the name of the Company, as nominee for the Participant,
evidencing the Restricted Shares issued pursuant to this Agreement; provided,
however, such Shares shall be subject to forfeiture to the Company retroactive
to the date of grant, if this Agreement is not duly executed by the Participant
and timely returned to the Company. Until the lapse or release of all
restrictions applicable to an Award of Restricted Shares, any share certificates
representing such Restricted Shares shall be held in custody by the Company or
its designee.

 

2

--------------------------------------------------------------------------------

 

 

7.            Administration and Delegation.

 

(a)     Administration. This Agreement and the rights of the Participant
hereunder are subject to such rules and regulations as the Committee may adopt
for administration of this Agreement. All actions of the Committee shall be
taken by majority vote of its members. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of this Agreement, all of which
shall be binding upon the Participant. The Committee is also authorized to:
(i) determine whether and to what extent and under what circumstances this Award
shall be canceled or suspended, (ii) correct any defect, supply any omission or
reconcile any inconsistency in this Agreement or this Award in the manner and to
the extent that the Committee shall deem desirable to carry it into effect, and
(iii) make any other determination and take any other action that the Committee
deems necessary or desirable for administration of this Agreement. Subject to
the provisions of this Agreement, the Committee shall have authority, in its
sole discretion, to interpret the provisions of this Agreement and this Award
and, subject to the requirements of applicable law, including Rule 16b-3 of the
Exchange Act, to prescribe, amend, and rescind rules and regulations relating to
this Agreement or this Award as it may deem necessary or advisable. All
decisions made by the Committee pursuant to the provisions of this Agreement
shall be final, conclusive and binding on all persons, including the Company,
its affiliates, its shareholders, directors, employees, and the Participant and
beneficiaries.

 

(b)     Delegation. The Committee may designate employees of the Company and
professional advisors to assist the Committee in the administration of this
Agreement and may grant authority to employees of the Company to execute
agreements or other documents on behalf of, but only to the extent authorized
by, the Committee. Any such delegation shall be subject to the applicable
corporate laws of the State of New Jersey. The Committee may revoke any such
allocation or delegation at any time for any reason with or without prior
notice.

 

(c)     Designation of Advisors. The Committee may employ such legal counsel,
consultants, and agents as it may deem desirable for the administration of this
Agreement and may rely upon any opinion received from any such counsel or
consultant and any computation received from any such consultant or agent. Any
reports or opinions from any such counsel, consultants, and agents may take into
account award grant practices, including the nature and amount of awards and any
performance criteria related to such awards, at publicly traded or privately
held corporations that are similar to or are industry peers with the Company.
Expenses incurred by the Committee or the Board in the engagement of any such
counsel, consultant or agent shall be paid by the Company.

 

(d)     No Liability. The Committee, its members and any person designated
pursuant to Section 7 shall not be liable for any action or determination made
in good faith with respect to this Agreement. To the maximum extent permitted by
applicable law, no officer or former officer of the Company or member or former
member of the Committee or of the Board or designated person shall be liable for
any action or determination made in good faith with respect to this Plan or any
Award granted under it. To the maximum extent permitted by applicable law and to
the extent not covered by insurance, each officer or former officer and member
or former member of the Committee or of the Board and any designated person
shall be indemnified and held harmless by the Company against any cost or
expense (including reasonable fees of counsel reasonably acceptable to the
Company) or liability (including any sum paid in settlement of a claim with the
approval of the Company), and advanced amounts necessary to pay the foregoing at
the earliest time and to the fullest extent permitted, arising out of any act or
omission to act in connection with this Agreement, except to the extent arising
out of such officer’s or former officer’s, member’s or former member’s, or
designated person’s own fraud or bad faith. Such indemnification shall be in
addition to any rights of indemnification the officers, directors or members or
former officers, directors or members may have under applicable law.
Notwithstanding anything else herein, this indemnification will not apply to the
actions or determinations made by the Participant with regard to this Award
granted to him or her under this Agreement.

 

3

--------------------------------------------------------------------------------

 

 

8.           Exclusion from Pension Computations. The Participant hereby agrees
that any income or gain realized upon the receipt, vesting or payment of this
Award shall not be taken into account, to the extent permissible under
applicable law, as “wages”, “salary” or “compensation” in determining the amount
of any payment under any pension, retirement, incentive, profit sharing, bonus
or deferred compensation plan of the Company or any of its affiliates.

 

9.            Amendment. The Committee may, with the consent of the Participant
or otherwise as permitted by the Plan, at any time or from time to time amend
the terms and conditions of this Award.

 

10.       Notices. Any notice which either party hereto may be required or
permitted to give to the other shall be in writing, and may be delivered
personally or by mail, postage prepaid, or overnight courier, addressed as
follows: if to the Company, at its office at J & J Snack Foods Corp. 6000
Central Highway, Pennsauken, NJ 08109 Attn: Legal Counsel, or at such other
address as the Company by notice to the Participant may designate in writing
from time to time; and if to the Participant, at the address shown below his or
her signature below, or at such other address as the Participant by notice to
the Company may designate in writing from time to time. Notices shall be
effective upon receipt.

 

11.        Withholding Taxes. The Company and any of its affiliates shall have
the right to withhold from wages or other amounts otherwise payable to the
Participant or otherwise require the Participant to pay, any federal, state,
local or foreign income taxes, withholding taxes, or employment taxes required
to be withheld by law or regulations (“Withholding Taxes”) arising as a result
of the grant, vesting or payment of this Award, the making of an election under
Section 83(b) (or any similar provision) of the Code, the payment of dividends
or dividend equivalent amounts or any other taxable event occurring in
connection with this Award. Except with respect to Withholding Taxes due in
connection with an election under Section 83(b) of the Code, the Company, in its
sole discretion, may elect to satisfy part or all of any obligation for
Withholding Taxes by retaining a sufficient number of Shares that it would
otherwise release from restriction on a particular vesting date with a fair
market value equal to the amount of Withholding Taxes intended to be so
satisfied (as determined by the Company in its sole discretion).

 

12.          Registration; Legend. The Company may cause the following or a
similar legend to be set forth on each certificate representing Restricted
Shares granted hereby unless counsel for the Company is of the opinion as to any
such certificate that such legend is unnecessary:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE SUBJECT TO FORFEITURE AND
OTHER LIMITATIONS AND RESTRICTIONS AS SET FORTH IN A LONG-TERM INCENTIVE AWARD
AGREEMENT ON FILE WITH THE COMPANY. IN ADDITION, THE SECURITIES REPRESENTED BY
THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE ACT, THE AVAILABILITY OF WHICH IS ESTABLISHED BY AN OPINION FROM
COUNSEL TO THE COMPANY.

 

13.         Section 83(b) Election. If the Participant makes the election
contemplated by Section 83(b) of the Code (a “Section 83(b) Election”) (or any
similar provision of federal, state or local law) with respect to any Restricted
Shares awarded hereunder, the Participant shall provide the Company with a copy
of such election within 30 days after the issuance of such Shares (or such
earlier date required by law) and otherwise comply with the provisions of this
Section 14. On or prior to the date of filing of any Section 83(b) Election with
respect to such Restricted Shares, Participant shall satisfy the Company’s
Withholding Tax obligations with respect to such Section 83(b) Election by
tendering payment to the Company, in readily available funds, of an amount equal
to such Withholding Tax obligation (or enter into such other arrangement as
shall be acceptable to the Company to satisfy such Withholding Tax obligation).

 

4

--------------------------------------------------------------------------------

 

 

14.         No Tax Advice. Participant hereby acknowledges that the Company has
not provided any specific tax advice to Participant in connection with this
Award. The Company makes no representations concerning the tax consequences of
this Agreement. Participant will consult with his or her own tax advisors with
respect to the tax consequences of this Award.

 

15.          Miscellaneous.

 

(a)     This Agreement shall not confer upon the Participant any right to
continuation of employment or service with the Company, nor shall this Agreement
interfere in any way with the Company’s right to terminate the Participant’s
employment or service at any time.

 

(b)     This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

(c)     To the extent not preempted by federal law, this Agreement shall be
governed by, and construed in accordance with the laws of the State of New
Jersey.

 

(d)     The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

 

(e)     The Participant, every person claiming under or through the Participant,
and the Company hereby waives to the fullest extent permitted by applicable law
any right to a trial by jury with respect to any litigation directly or
indirectly arising out of, under, or in connection with this Agreement.

 

(f)     This Award and any Shares of stock delivered hereunder will remain
subject to any non-competition or other restrictive covenant agreement to which
the Participant is a party and shall remain subject to any applicable forfeiture
or clawback provisions as set forth in any such document and in any clawback
policy maintained by the Company from time to time.

 

(g)     This Agreement contains the parties’ entire agreement regarding this
Award evidenced hereby and merges and supersedes all prior and contemporaneous
discussions, agreements and understandings of every nature relating hereto.

 

16.         Exculpation. This Award and all documents, agreements,
understandings and arrangements relating hereto have been issued on behalf of
the Company by officers acting on its behalf and not by any person individually.
None of the officers, directors or stockholders of the Company, nor the
directors, officers or stockholders of any affiliate of the Company, shall have
any personal liability hereunder or thereunder. The Participant shall look
solely to the assets of the Company for satisfaction of any liability of the
Company in respect of this Award and will not seek recourse or commence any
action against any of the directors, officers or stockholders of the Company or
any of the directors, officers or stockholders of any affiliate, or any of their
personal assets, for the performance or payment of any obligation hereunder. The
foregoing shall also apply to any future documents, agreements, understandings,
arrangements and transactions between the parties hereto with respect to this
Award.

 

5

--------------------------------------------------------------------------------

 

 

17.          Captions. The captions in this Agreement are for convenience of
reference only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.

 

18.        Electronic Delivery of Documents. The Participant hereby authorizes
the Company to deliver electronically any prospectuses or other documentation
related to this Award, this Agreement and any other compensation or benefit plan
or arrangement in effect from time to time (including, without limitation,
reports, proxy statements or other documents that are required to be delivered
to participants in such plans or arrangements pursuant to federal or state laws,
rules or regulations). For this purpose, electronic delivery will include,
without limitation, delivery by means of e-mail or e-mail notification that such
documentation is available on the Company’s Intranet site. Upon written request,
the Company will provide to the Participant a paper copy of any document also
delivered to the Participant electronically. The authorization described in this
paragraph may be revoked by the Participant at any time by written notice to the
Company.

 

 

 

[Signatures on following page]

 

6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have each executed this Inducement Award
Agreement on the date set forth below, respectively.

 

 

  J & J SNACK FOODS CORP.             By:  /s/ Dan Fachner     Name: Dan Fachner
    Title: President                     Date:    

 

 

ACCEPTED:                       /s/ Ken A. Plunk       Ken A. Plunk            
  ***       Address               ***       City          State           Zip
Code                       Date      

 

 

 